Citation Nr: 1339091	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-15 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for high blood pressure, to include as due to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for neuropathy of the left upper extremity, to include as due to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for neuropathy of the right upper extremity, to include as due to service-connected diabetes mellitus, type II.  

5.  Entitlement to service connection for a left arm disorder/carpal tunnel syndrome, to include as due to a service-connected right shoulder disorder.  

6.  Entitlement to service connection for hearing loss and an eardrum disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In November 2011, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  At the time of the hearing, the Veteran submitted additional evidence with a signed waiver of initial RO consideration of the newly-submitted evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2012).  

In February 2012, the Veteran submitted additional private evidence, some new and some duplicative, without a signed waiver of initial RO consideration.  It appears that most of this evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board will remand this additional evidence in accordance with the instructions below.  See 38 C.F.R. § 20.1304(c) (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  

Concerning the Veteran's claims for service connection for high blood pressure and for erectile dysfunction, both to include as secondary to his service-connected diabetes, the Board notes that the April 2009 VA examiner's medical opinions need clarification and further explanation.  For example, the VA examiner opined that the Veteran's hypertension was not as likely as not related to diabetes as he has normal urine microalbumen.  Indeed, that finding from a recent blood test appears earlier in the examination report.  However, the significance, if any, of normal urine microalbumen is not explained for the layman.  Therefore, on remand the April 2009 VA examiner should be requested to explain why normal urine microalbumen indicates that the Veteran's high blood pressure or essential hypertension is not as likely as not caused by or aggravated by his service-connected diabetes.  

As to erectile dysfunction, the VA examiner opined that erectile dysfunction was not as likely as not related to diabetes as it preceded the Veteran's diagnosis of diabetes and remained unchanged.  However, this opinion appears to be based on an inaccurate factual premise.  Elsewhere in this same examination report the examiner indicated that the Veteran's diabetes was diagnosed in the mid-1990s while his erectile dysfunction began only after he began taking medication for his hypertension in the late 1990s.  Thus, the Veteran's erectile dysfunction logically could not have preceded a diagnosis of diabetes unless the VA examiner has misstated the facts.  The VA medical opinion also appears to address only whether diabetes could have caused erectile dysfunction, but not whether diabetes in this case could have aggravated the Veteran's erectile dysfunction.  Therefore, on remand the RO/AMC shall request that the April 2009 VA examiner clarify and further explain her medical opinion regarding whether the Veteran's erectile dysfunction was caused by or aggravated by his service-connected diabetes.  

In the event the April 2009 VA examiner is unavailable, then the Veteran should be scheduled for new VA examinations of his hypertension and erectile dysfunction claims.  

Concerning the Veteran's claims for service connection for neuropathy of the upper extremities, the Board notes that the Veteran conceded during his hearing that he had not yet been diagnosed with any peripheral neuropathy.  However, the Veteran testified before the undersigned in late 2011 that he was just beginning to seek medical treatment for symptoms of what he believed was neuropathy of the right and left upper extremities.  See hearing transcript at pp. 17-18.  The Board notes that the earlier April 2009 VA examination covering diabetes and other complaints did not include any findings regarding neurological, sensory or reflex examinations of the extremities.  

Therefore, on remand the Veteran should be afforded a VA examination of his claims regarding possible neuropathy of his upper extremities.  If there is a diagnosis, the examiner should provide a medical opinion on whether any diagnosed neuropathy of the left and/or right upper extremity is related to service or was caused by or aggravated by his service-connected diabetes.  

Concerning the Veteran's claim for service connection for a left arm disorder or carpal tunnel syndrome, to include as secondary to his service-connected right shoulder disorder, the Board notes that the Veteran was not provided any examination of this claim.  As the Veteran is already service connected for a right shoulder disability, and his complaints about his left arm are essentially alleged residuals of a service-connected disability, the Veteran should be provided a VA examination to determine whether any diagnosed left arm complaint was caused by or aggravated by his service-connected right shoulder disability or is related to service.  

Concerning the Veteran's claim for service connection for hearing loss and for an eardrum disorder, the undersigned left the record open for 60 days after the November 2011 Board hearing.  During that time the Veteran submitted several private medical records, but they were submitted without a waiver of initial RO consideration.  Thus, the Board cannot adjudicate this service connection claim at present and the Agency of Original Jurisdiction must review these materials in the first instance.  See 38 C.F.R. § 20.1304(c) (2012).  

The Board notes that there are few private or VA medical records in the claims file.  The Veteran told the undersigned during his Board hearing that he would attempt to obtain additional private medical records, and then in a February 2012 statement indicated that his appeal should be continued without those records.  The last VA treatment record noted in the claims file is dated in May 2009.  There are no VA treatment records found on the Veteran's Virtual VA eFolder.  Therefore, on remand, the RO/AMC should inquire of the Veteran and his representative as to the names and addresses of all private and VA providers who have treated his claimed hypertension, erectile dysfunction, peripheral neuropathy, left arm, hearing and ear drum disorders and should attempt to obtain these records, and any VA records since May 2009, before new VA examinations are scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for his claimed hypertension, erectile dysfunction, peripheral neuropathy, left arm, hearing, and ear drum disorders.  After the Veteran has signed any necessary releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any VA records of evaluation and/or treatment from the Louisville, Kentucky VAMC, or from VA's clinic in Rockford, Illinois, from May 2009 to the present.  VA treatment records should be requested whether or not the Veteran responds to the request for additional information.  

All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After the above development has been completed, the RO/AMC shall forward the claims file to the April 2009 VA examiner and request that she clarify her medical opinions on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and erectile dysfunction disabilities were caused or aggravated (i.e., permanently worsened beyond its normal progress) by the Veteran's service-connected diabetes disability.  She should explain/clarify her reasoning for concluding that hypertension was not related to diabetes mellitus because of normal urine microalbumen and provide an opinion regarding whether erectile dysfunction was aggravated by service-connected diabetes mellitus.

If the April 2009 VA examiner is not available, then the Veteran should be provided an appropriate examination of his service connection claims for hypertension and erectile dysfunction so that an examiner may provide the requested opinions.  

3.  After receipt of the information requested in paragraph #1, the Veteran shall also be afforded appropriate VA examinations so as to ascertain the extent, nature, and etiology of any diagnosed neuropathy of the right upper extremity, of any diagnosed neuropathy of the left upper extremity, and of any diagnosed left arm disorder, to include carpal tunnel syndrome.  

The entire claims file must be made available to each examiner in conjunction with conducting an examination of the Veteran.  The examination report should reflect a review of the claims folder.  Following this review, a clinical evaluation, and any tests that are deemed necessary, the appropriate examiner is asked to comment on:  

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neuropathy of the left or right upper extremities is related to the Veteran's period of active service from August 1965 to August 1969.  If not, then  

(b) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neuropathy of the left or right upper extremities was caused or aggravated (i.e., permanently worsened beyond its normal progress) by the Veteran's service-connected diabetes mellitus, type II.  

(c) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left arm disorder, to include carpal tunnel syndrome, is related to the Veteran's period of active service from August 1965 to August 1969.  If not, then  

(d) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left arm disorder, to include carpal tunnel syndrome, was caused or aggravated (i.e., permanently worsened beyond its normal progress) by the Veteran's service-connected right shoulder disability.  

Each examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  The RO/AMC shall review any new evidence submitted since the Board hearing concerning hearing loss and an eardrum disorder and determine whether additional development is needed, such as updating the opinions of the March 2009 and April 2009 VA examiners or scheduling new audiological and/or ear, nose, and throat (ENT) examinations concerning this claim.  

5.  Thereafter, the RO/AMC shall readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and provided an opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

